OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN     CORNYN




                                                  June 12,200l


The Honorable Bill Ratliff                                Opinion No. JC-0388
Lieutenant Governor of Texas
P.O. Box 12068                                            Re: Whether the individual elected to serve as
Austin, Texas 787 1 l-2068                                Lieutenant Governor under article III, section 9 of
                                                          the Texas Constitution is required to serve on the
                                                          Legislative Redistricting Board established by
                                                          article III, section 28 (RQ-0388-JC)


Dear Governor Ratliff:

        You request our opinion as to whether the person elected to perform the duties of Lieutenant
Governor under the terms of article III, section 9 of the Texas Constitution is required to serve as
a member of the Legislative Redistricting Board pursuant to article III, section 28 of the Texas
Constitution. * We answer in the affirmative.

        Article III, section 9 of the Texas Constitution         provides, in relevant part:

                 (a) The Senate shall, at the beginning and close of each session, and
                 at such other times as may be necessary, elect one of its members
                 President pro tempore, who shall perform the duties of the Lieutenant
                 Governor in any case of absence or temporary disability of that
                 officer. If the office of Lieutenant Governor becomes vacant, the
                 President pro tempore of the Senate shall convene the Committee of
                 the Whole Senate within 30 days after the vacancy occurs. The
                 Committee of the Whole shall elect one of its members to perform the
                 duties of the Lieutenant Governor in addition to the member’s duties
                 as Senator until the next general election. If the Senator so elected
                 ceases to be a Senator before the election of a new Lieutenant
                 Governor, another Senator shall be elected in the same manner to
                 perform the duties of the Lieutenant Governor until the next general
                 election. Until the Committee of the Whole elects one of its members
                 for this purpose, the President pro tempore shall perform the duties
                 of the Lieutenant Governor as provided by this subsection.



         ‘See Letter from Honorable Bill Ratliff, Lieutenant Governor   of Texas, to Honorable   John Comyn, Attorney
General of Texas (June 5,200l) (on file with Opinion Committee).
The Honorable Bill Ratliff      - Page 2                 (JC-0388)




TEX. CONST. art. III, 9 9(a) (emphasis added). Pursuant to these provisions, and as a member of the
Senate that convened in January 2001, you were elected by your colleagues to “perform the duties
of the Lieutenant Governor . . . until the next general election.” See id. You ask whether those
duties encompass service on the Legislative Redistricting Board.

         Article III, section 28 of the Texas Constitution requires that the Legislature, “at its first
regular session after the publication of each United States decennial census, apportion the state into
senatorial and representative districts.” Id. art. III, 8 28. This provision further declares that “[i]n
the event the Legislature shall at any such first regular session following the publication of a United
States decennial census, fail to make such apportionment, same shall be done by the Legislative
Redistricting Board of Texas.” Id. The 2000 decennial census was published while the Seventy-
seventh Texas Legislature was in session. The Texas Supreme Court has held that “the overriding
intent of the people in adopting Sec. 28 was to permit apportionment of the state into legislative
districts at the regular session of the Legislature which is convened in January following the taking
of the census, lfpublication is either before convening or during the session.” Mauzy v. Legislative
Redistricting Bd., 471 S.W.2d 570, 573 (Tex. 1971) (emphasis added). Thus, the Seventy-seventh
Texas Legislature was the proper session in which to undertake legislative redistricting. It failed to
do so, however, prior to adjourning on May 28,200l .2 As a result, under the terms of article III,
section 28, the task of redistricting falls to the Legislative Redistricting Board.

        The Legislative Redistricting Board (the “Board”), created by article III, section 28, is
“composed of five (5) members, as follows: The Lieutenant Governor, the Speaker of the House of
Representatives, the Attorney General, the Comptroller of Public Accounts and the Commissioner
of the General Land Office.” TEX. CONST. art. III, 5 28. The Board is required to “assemble in the
City of Austin within ninety (90) days after the final adjournment” of the regular legislative session.
Id. Then, within sixty (60) days of assembling, the Board must “apportion the state into senatorial
and representative districts, or into senatorial or representative districts, as the failure of action of
such Legislature may make necessary.” Id. (emphasis added). Furthermore, “[tlhe Supreme Court
of Texas shall have jurisdiction to compel such Commission to perform its duties in accordance with
the provisions of this section by writ of mandamus or other extraordinary writs conformable to the
usages of law.” Id.

         Article III, section 9, as noted previously, requires that the Senate, in the event of a vacancy
in the Office of Lieutenant Governor, elect one of its own members “to perform the duties of the
Lieutenant Governor.” Id. art. III, 8 9 (emphasis added). The Senate has done so. One of the
constitutional duties of the Lieutenant Governor, pursuant to article III, section 28, is to serve as a
member of the Legislative Redistricting Board and, as a member, to participate in the constitutional
mandate to “apportion the state into senatorial and representative districts.” Id. art. III, 5 28. The



         ‘House Bill 150 was passed by the House, but not the Senate. See Tex. H.B. 150, 77th Leg., R.S. (2001).
Senate Bill 499 was introduced in the Senate, but failed passage there. See Tex. S.B. 499, 77th Leg., R.S. (2001).
The Honorable   Bill Ratliff   - Page 3            (JC-0388)




Texas Constitution thus makes clear that the person elected by the Senate to serve as Lieutenant
Governor must also serve as a member of the Board. He is without discretion in this matter.

         In construing the Texas Constitution, the supreme court gives effect to the plain language,
and interprets words as they generally are understood.       See City of Beaumont v. Bouillion, 896
S.W.2d 143, 148 (Tex. 1995); see also Armbrister v. Morales, 943 S.W.2d 202, 205 (Tex.
App.-Austin    1997, no writ). Furthermore, both provisions of the constitution at issue here use the
word “shall”: “shall elect one of its members to perform the duties of the Lieutenant Governor”;
and “shall be composed of five (5) members, as follows: The Lieutenant Governor. . . .” See TEX.
CONST.art. III, $0 9,28. When “shall” is used in a constitutional provision, the term is mandatory
and not merely permissive. See Wood v. State ex rel. Lee, 126 S.W.2d 4, 9 (Tex. 1939). In our
opinion, the “plain language” of article III, section 9 and article III, section 28 leaves no doubt that
the voters who adopted those amendments intended that the individual elected to perform the duties
of Lieutenant Governor is required, as one of those constitutional duties, to serve as a member of
the Legislative Redistricting Board. Because that individual is required to serve as a member of the
Legislative Redistricting Board, it naturally follows that the fact of his service thereon will have no
adverse legal impact on any redistricting plan adopted by the Board.
The Honorable Bill Ratliff   - Page 4               (JC-0388)




                                          SUMMARY

                        The person elected to perform the duties of Lieutenant
               Governor under the terms of article III, section 9 of the Texas
               Constitution is required, as one of those constitutional duties, to serve
               as a member of the Legislative Redistricting Board.

                                               Yo    s very truly,



                                             4”R-(“““6”
                                               JOHN     CORNYN
                                               Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Cornmittee